—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Queens County (Lonschein, J.), dated May 10, 2000, which denied their motion to restore the action to the trial calendar, and granted the cross motion of the defendant the City of New York to compel the injured plaintiff to appear for a physical examination.
Ordered that the order is affirmed, with costs.
In light of the injured plaintiff’s past failures to comply with court-ordered examinations, the Supreme Court properly granted the cross motion of the City of New York to compel him to appear for a physical examination, and denied the plaintiffs’ motion to restore the action to the trial calendar (see, Leugemors v Slawinski, 255 AD2d 913; Maimone v Virga, 250 AD2d 651; Poltorak v Blyakham, 225 AD2d 600). Ritter, J. P., Krausman, Florio and Feuerstein, JJ., concur.